Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 11, 2020.
Claims 1-11 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “computerized method” however none of the method steps recite involvement of the computer, therefore it is unclear what limitation is computerized.
Claim 4 recites “to ensure that an item discriminates well”.  The specification does not provide a definition of how an item discriminates well, therefore the phrase is indefinite.
Claim 5 recites “the root item’s most recent administration”.  This phrase lacks proper antecedent basis.
Claims 2-11 are rejected based on their dependence from rejected base claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a root item for use as a starting point for developing an item template, wherein 3the item template identifies variables, provides a calculation and rationale for each 4answer option, and defines any variable constraints;  5creating cloned items from the item template, wherein the cloned items are identical in 6format to the root item;  7verifying statistical performance of the cloned items by subjecting three or more cloned 8items to statistical analysis to validate performance of the item template; and  9once validated, creating a plurality of cloned items for expanding an item bank.
This is an example of a mental process (i.e., concepts performed in the human mind).  
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of generating items for an item bank (i.e., generating question variations for tests). Generating question variations for tests is also a certain method of organizing human activity as it encompasses activities that a teacher performs. The recitations of “computerized” do not integrate the invention into a practical application because the computerization is recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00031]: “If computer software is used, constraints are required to define the range of potential. values for each variable. If subject matter experts are asked to clone items from a template, variable constraints promote standardization and provide additional quality control.”  Thus an embodiment is directed to human users performing the method.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-11 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further limitations that only serve to define how to generate and valid additional items for the item bank (claims 4, 5, 6, 9, 10 and 11) or describe an intended use (claims 2, 3, 7 and 8) . Similar to the independent claims, the dependent claims generally “apply” the concept of generating question variations for tests. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gierl et al. (US Pub. No. 2014/0214385 and incorporated appendices (i.e., subsections as referred to in the file wrapper for the associated application 14/167,772) in view of Official Notice.
Claim 1: Gierl discloses
identifying a root item for use as a starting point for developing an item template, wherein 3the item template identifies variables, provides a calculation and rationale for each 4answer option, and defines any variable constraints;  5([0024] The goal of AIG using the n-layer item model is to produce items by manipulating a relatively large number of elements at two or more levels in the model. The starting point for the n-layer model is to use a parent item. (i.e., a root item); [0022] In this production step of test items generation, test development specialists are needed to select the content to be used for producing new items. Information for the new items are collected and organized in the form of a cognitive model, which is used to specify the content required to manipulate and generate items in later stages. (the cognitive model is understood as an intelligent item template); This cognitive structure highlights information in three panels presented in FIG. 2 (see also Subsection 3.0). The first panel identifies the problem and its associated scenarios. The second panel specifies the relevant sources of information. The third panel highlights the salient features, which includes the elements and constraints, within the relevant sources of information specified in the middle panel. Elements (the variables) contain content specific to each feature that can be manipulated for item generation. Each element is also constrained (constraints) by the scenarios specific to this problem. Taken together, the first step of the manufacturing process produces cognitive models that serve as an explicit representation of the problem-solving knowledge and skills required to solve the content produced in the test item. The knowledge and skills specified in the cognitive model are identified in an inductive manner using a verbal reporting method. That is, the content specialists were given an existing multiple-choice item and asked to identify and describe the key information that would be used to solve the item (calculation/rationale for answer options). This representation was documented as a cognitive model and then used to guide the detailed rendering process needed for item generation. [0025] Constraints therefore serve as restrictions that must be applied during the assembly task so that meaningful items are generated. Subsection 4; page 8; Fig. 1b discloses calculations and rationale (square vs. circular equations) and elements with constraints).
creating cloned items from the item template, wherein the cloned items are identical in 6format to the root item;  7([0025] Once the content has been identified and the item models are created, this information is then assembled to produce new items as part of the third step in our three-step process…Iterations are conducted with IGOR to assemble all possible combinations of elements and options, subject to the constraints.)
verifying statistical performance of the cloned items by subjecting to statistical analysis to validate performance of the item template; and  9(Subsection 1; page 290: “These features would need to be validated prior to use in a real item generation study.” Subsection 2; page 3; para. 2: pre-calibration using statistic models)
once validated, creating a plurality of cloned items for expanding an item bank. ([0027] To generate items from a model, the Test Item Generator dialogue box is presented where the user specifies the item model file, the test bank output file, the answer key file, a portfolio output, and the Generator options (see FIG. 5b).)
Gierl does not expressly disclose by subjecting three or more cloned 8items to statistical analysis, however, the Examiner takes Official Notice that it is old and well known to create a sampling set that is large enough to produce statistically relevant results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sampling set of 3 or more cloned items, in the system disclosed by Gierl, for the motivation of providing a method of pre-calibrating a model in order to reduce the need for field testing.
Claims 2 and 3:  Gierl discloses certification tests. ([0006]).
Claim 4:  Gierl discloses ensuring that an item discriminates well by generating distractors. ([0023] Item model development serves as the second step in the process (see also Subsection 1.0). Item models contain the components in an assessment task that can be used for item generation. These components include the stem, the options, and the auxiliary information. The stem contains context, content, item, and/or the question the examinee is required to answer. The options include a set of alternative answers with one correct option and one or more incorrect options or distracters.)
Claim 5: Gierl discloses selecting a root item because it met psychometric standards. (Subsection 2; page 2; para. 1: “psychometric practices are used to generate items.”; page 4; para. 2: “the starting point is to use a parent item whose psychometric characteristics are known.  The parents can be found by reviewing items from previously administered tests”).
Claim 6:  Gierl discloses a range of potential values for each variable. ([0024]… Because the maximum generative capacity of an item model is the product of the ranges in each element (see also Subsection 5.0), the use of an n-layer item model will always increase the number of items that can be generated relative to a 1-layer structure.)
Claim 7:  Gierl discloses that field testing (i.e., pre-testing) is unnecessary. (Subsection 1; page 285; para. 1).
Claim 8:  Gierl discloses item response theory. (Subsection 1; page 283; para. 1).
Claims 9, 10 and 11:  Gierl does not disclose the specific required statistical performance, however, the Examiner takes Official Notice that statistical performance specifications are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included p-values of the 3root item and the three or more cloned items are within +/-0.10 of each other, discrimination 3statistics of the root item and the three or more cloned items are within +1-0.15 of each 4other and IRT b values of the root and cloned items within +/- 0.60 logits of each other in the system disclosed by Gierl, for the motivation of providing a method of pre-calibrating a model in order to reduce the need for field testing.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629